Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments / Response to Arguments
Applicant’s arguments with respect to the claim objections and 101 rejection have been fully considered and are persuasive.  The amendments have overcome the claim objections and 101 rejection.

Applicant’s arguments with respect to the 112(f) interpretation have been fully considered and are persuasive.  The amended claims no longer invoke interpretation under 35 USC 112(f).

Applicant’s arguments with respect to the 103 rejections have been fully considered and are persuasive.  The amendments have overcome the 103 rejections.  Further, after consideration of the amended subject matter and a further search of the prior art, the Examiner agrees with the Applicant that the prior art does not teach the claimed subject matter.

Allowable Subject Matter
The Examiner adopts the Applicant’s reasoning articulated in the Remarks regarding the allowability of the claimed subject matter.  Accordingly, the prior art does not teach the subject matter of independent claims 1 and 11.  The remaining claims depend directly or indirectly from allowable claims and therefore also comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613